Judgment affirmed, with costs. Memorandum: The automobile involved in the accident struck a transverse ridge composed of dirt and gravel on the shoulder of a highway. This caused the driver to lose control of the car and to run against a tree and turn over. The driver of the car, blinded by the lights of an approaching automobile, had borne to the right to pass the approaching automobile. At the time of the accident the right wheels of the Shaffer ear were on the right shoulder of the road. The ridge of dirt and gravel rendered the highway unsafe for use by motor vehicles and made it dangerous to those traveling on it in automobiles. This condition had existed for upwards of two months and, therefore, the State had constructive notice thereof. Negligence of the State was properly predicated on these facts. All concur, except Crosby, J., who dissents and votes for reversal on the law and facts and for dismissal of the claim on the ground that no negligence on the part of the State is shown. (The judgment is for claimant in a negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.